Clayton Greene Jr., Senior Judge
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Stacy Enid LeBow Siegel, to disbar the Respondent from the practice of law for violations of Rules 1.15 (a) and (c) and 8.4(c) and (d) of the Maryland Lawyers' Rules of Professional Conduct. The Court having considered the Petition, and the record herein, it is this 3rd day of January, 2018;
ORDERED, that the Respondent, Stacy Enid LeBow Siegel, be and she is hereby disbarred from the practice of law in the State of Maryland, effective sixty (60) days from the entry of this Order, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Stacy Enid LeBow Siegel from the register of attorneys in the Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks *741of all judicial tribunals in this State in accordance with Maryland Rule 19-742.